DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear what constitutes “high performance bearings”.  The dividing boundary between a high performance bearing and a non-high performance bearing is undefined and unclear.  The claims do not allow the public to be sufficiently informed of what would constitute infringement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 21-23, 27-28, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filippone (US 2018/0090237).
Claims 21-22 and 40
Filippone (cited via IDS) teaches (e.g., Figures 18 and 19A) a nuclear fuel chamber (203) positioned within an annular body of a gas propellant chamber (e.g., see below image taken from Figure 18).  A drive shaft (1200) couples a compressor (210) to a conversion assembly (211).  A generator (212) converts rotational energy of the conversion assembly into electricity.  An exhaust end of the annular body forms a nozzle having a progressively decreasing outer circumference (e.g., see below image).

	
    PNG
    media_image1.png
    154
    299
    media_image1.png
    Greyscale

Claims 23 and 28
A turbine is in communication with a stator and a rotor [0064]. 
Claims 27 and 39
Filippone teaches a containment vessel (1103, 1005, 215) and a second generator (1110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Filippone (US 2018/0090237) as applied to claim 21 above, and further in view of either Baldwin (US 2013/0154269) or Schultz (US 3,122,882). 
It is well known in the art to have a nuclear turbine in communication with an electrostatic generator.  Baldwin shows that a turbine (510) can be in communication with various types of generators [0035], including an electrostatic generator (540) (e.g., Figure 5).  Schultz shows (e.g., Figure 1) a nuclear reactor (12) and a turbine (14) in communication with an electrostatic generator (10).  An electrostatic generator can advantageously supply high voltage and low current (e.g., Schultz at col. 2, lines 47-52). 
The skilled artisan would recognize that Filippone is capable of being used various types of generators.  Modification of Filippone to have employed an electrostatic generator to supply high voltage and low current, as suggested by both Baldwin and Schultz, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown (as best understood):
generator integrated into the conversion assembly (claim 22).
combination of a first generator integrated into the conversion assembly (claim 22) and a second generator positioned external to the sealed containment vessel (claim 27/22). 
electrostatic generator (claim 38).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Objection to the Specification
The disclosure is objected to because of informalities.  The “Cross-Reference To Related Applications” section of the specification should be updated to indicate the patent numbers of the mentioned applications.  Appropriate correction is required.

Objection to the Title
The Title is objected to because method is not being claimed.  The following Title is suggested:  “Integrated System For Converting Nuclear Energy Into Electrical, Mechanical, And Thermal Energy”.

Allowable Subject Matter
Claims 24-26, 29-32, and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 33-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646